373 F.2d 283
UNITED STATES of America, Appellee,v.Arthur Roy KENNELL, Appellant.
No. 10903.
United States Court of Appeals Fourth Circuit.
Argued Feb. 9, 1967.Decided Feb. 16, 1967.

Arthur M. Recht, Wheeling, W. Va.  (Court-appointed counsel), (Schmidt, Laas, Schrader & Miller, Wheeling, W. Va., on brief), for appellant.
George R. Triplett, Asst. U.S. Atty.  (John H. Kamlowsky, U.S. Atty., and John Marshall, III, Asst. U.S. Atty., on brief), for appellee.
Before BRYAN, WINTER and CRAVEN, Circuit Judges.
PER CURIAM.


1
From his conviction, on a jury's verdict, of the unlawful interstate transportation of a stolen motor vehicle, 18 U.S.C. 2312, Arthur Roy Kennell appeals.  In our consideration of the case we see no inadequacy of proof of guilt or legal flaw in the trial.  The judgment and order of commitment of the District Court are in accordance with law.


2
Affirmed.